Exhibit12.1 MACK-CALI REALTY, L.P. CALCULATION OF RATIOS OF EARNINGS TO FIXED CHARGES (DOLLAR AMOUNTS IN THOUSANDS) Mack-Cali Realty L.P.'s ratios of earnings to fixed charges for each of the five years ended December31, 2012 were as follows: For the Year Ended December 31, EARNINGS: ADD: Income from continuing operations before noncontrolling interest and equity in earnings from unconsolidated joint ventures $ 101,931 Fixed charges (see calculation below) Amortization of capitalized interest Distributed income of unconsolidated joint ventures SUBTRACT: Capitalized interest TOTAL EARNINGS: $ 170,666 $ 205,316 $ 216,302 $ 226,551 $ 235,821 FIXED CHARGES: Interest expense (includes amortization of deferred financing costs) $ 122,368 $ 124,187 $ 148,363 $ 139,077 $ 125,922 Capitalized interest Interest portion (33 percent) of ground rents on land leases TOTAL FIXED CHARGES: $ 126,845 $ 125,403 $ 150,438 $ 140,723 $ 131,955 RATIO OF EARNINGS TO FIXED CHARGES:
